Action by plaintiff wife to recover damages for personal injuries suffered when- she fell while descending two steps in appellants’ department store, and by her husband for medical expenses and loss of services. Judgment, entered on the verdict of a jury in favor of plaintiffs, reversed on the law, with costs, and the complaint dismissed on the law, with costs. There is no evidence upon which to find that appellants had notice, or were chargeable with notice, of the condition of the handrail complained of. In other respects the findings of fact implicit in the verdict of the jury are affirmed. Hagarty, Acting P. J., Johnston and Adel, JJ., concur; Lewis and Aldrich, JJ., dissent and vote to affirm on the ground that a question of fact was presented for the jury.